DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The amendments were received on 3/8/2021.  Claims 3-22 are pending where claims 3-18 were previously presented, claims 1 and 2 were cancelled, and claims 19-22 are newly added.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The respective 

Claims 3-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  The respective independent claims 3, 11, and 19 recite limitations of feeding information about whether a link is selected, after a start of the time period, and using that information to select an end of the time period.  The paragraphs are paragraph 22, 39, and 52 which respectively appear to disclose monitoring user clicks on a highlighted key phrase to assess whether this key phrase should continue to be transformed into a link (paragraph 22), enable/disable key .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 3, 4, 7-9, 11, 12, 15-17, 19, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Manhas et al [US 2007/0073756 A1] (from IDS) in view of Li [US 2002/0099700 A1] and Yan [US 2008/0120165 A1].
With regard to claim 3, Manhas teaches a method, comprising: inputting content of a target digital page associated with requested interactive content into a parser resource; identifying a set of key phrases from the target digital page based on an output of the parser resource (see paragraphs [0025]-[0026], [0030], and [0034]; the system can parse and identify key elements/phrases);
displaying the requested interactive content based on a result of the analyzing, the displaying including transforming the selected at least one key phrase into the link, 
Manhas does not appear to explicitly teach analyzing the identified set of key phrases using an indexing engine performing peer-based language processing, wherein an output of the indexing engine includes a selection of at least one key phrase from the set of key phrases for transformation into a link; individually user-selectable in the displayed interactive content during a time period, and feeding information about whether or not the link is selected, after a start of the time period, back to the indexing engine, wherein the indexing engine selects an end of the time period based at least in part said information.
Li teaches analyzing the identified set of key phrases using an indexing engine performing peer-based language processing, wherein an output of the indexing engine includes a selection of at least one key phrase from the set of key phrases for transformation into a link (see paragraph [0046], [0054], and [0057]-[0058]; the system can utilize peer-based language processing to identify important key phrases that takes into account peer pages).
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the dynamic keyword identifying and linking system of Manhas by utilizing a document’s neighboring pages as part of the analysis 
Manhas in view of Li do not appear to explicitly teach individually user-selectable in the displayed interactive content during a time period, and feeding information about whether or not the link is selected, after a start of the time period, back to the indexing engine, wherein the indexing engine selects an end of the time period based at least in part said information.
Yan teaches individually user-selectable in the displayed interactive content during a time period (see paragraphs [0032] and [0035]; the advertisements may be run for some time period where reports on that information can be periodically collected and analyzed).
and feeding information about whether or not the link is selected, after a start of the time period, back to the indexing engine, wherein the indexing engine selects an end of the time period based at least in part said information (see paragraph [0031]; information about the users interactions with the link during the time period is monitored, collected, and fed back to the system that can have stored rules to perform various actions including, but not limited to, stopping advertisements, i.e. time period for displaying the advertisement).
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the dynamic keyword identifying and linking system of Manhas in view of Li by providing statistical usage collection means with automated advertiser-provided rules as taught by Yan in order to allow advertisers of the system to be able specify parameters for management of their advertisements such that dynamic links to their content can be stopped early when the link is underperforming thus saving the advertiser time of not wasting on a particular ad campaign.


With regard to claim 4, Manhas in view of Li and Yan teach processing, using the indexing engine, a peer group including the target digital page and one or more additional digital pages that have direct links to, or are the target of direct links from, the target digital page; wherein the selection of at least one key phrase from the set of key phrases for transformation into the link is based on a result of the processing of the peer group and the at least one key phrase has a greater frequency of occurrence across the peer group than other key phrase(s) of the set of key phrases (see Li, paragraphs [0049] and [0054] and [0058]; the peer group can relate to pages that are linked by or linked to the target page where a subset of the most important keywords can be identified where the relevance of a keyword can be based on keyword frequency ).

With regard to claim 7, Manhas in view of Li and Yan teach identifying one or more outbound links of the target digital page; and forming a peer group using the one 

With regard to claim 8, Manhas in view of Li and Yan teach identifying one or more inbound links of one or more digital pages that point to the target digital page; and forming a peer group using the one or more inbound links, wherein the selection of the at least one key phrase from the set of key phrases for transformation into the link is based on processing content of the peer group using the indexing engine (see Li, paragraphs [0049] and [0054] and [0058]; the peer group can relate to pages that are linked by or linked to the target page where a subset of the most important keywords can be identified where the relevance of a keyword can be based on keyword frequency).

With regard to claim 9, Manhas in view of Li and Yan teach identifying one or more outbound links of the target digital page; identifying one or more inbound links of one or more digital pages that point to the target digital page; wherein the outbound and inbound links form a peer group, and wherein the selection of the at least one key phrase from the set of key phrases for transformation into the link is based on processing content of the peer group using the indexing engine (see Li, paragraphs 

With regard to claims 11, 12, and 15-17, these claims are substantially similar to claims 3, 4, and 7-9 and are rejected for similar reasons as discussed above.

With regard to claims 19 and 20, these claims are substantially similar to claims 3 and 4 and are rejected for similar reasons as discussed above.



Claims 5, 6, 10, 13, 14, 18, 21, and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Manhas et al [US 2007/0073756 A1] in view of Li [US 2002/0099700 A1] and Yan [US 2008/0120165 A1] in further view of Butterfield et al [US 2006/0242178 A1].
With regard to claim 5, Manhas in view of Li and Yan teach all the claim limitations of claim 3 as discussed above.
Manhas in view of Li and Yan do not appear to explicitly teach determining frequencies with which the key phrases of the set appear within a repository of social media content; wherein the selection of at least one key phrase from the set of key phrases for transformation into the link is based on a result of the determining and the at 
Butterfield teaches determining frequencies with which the key phrases of the set appear within a repository of social media content (see paragraph [0029]; the system can determine the frequency of particular key phrases within the social media repository).
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the dynamic keyword identifying and linking system of Manhas in view of Li and Yan by term frequency for term usage during a particular time period and for social media content as taught by Butterfield in order to allow the keyword ranking/scoring scheme to reflect current popularity trends thereby allowing the system to identify hot or trending key phrases that could be more beneficial to select as a keyword for dynamic linking.
Manhas in view of Li and Yan in further view of Butterfield teach wherein the selection of at least one key phrase from the set of key phrases for transformation into the link is based on a result of the determining and the at least one key phrase has a greater frequency of appearance within the repository than other key phrase(s) of the set of key phrases (see Butterfield, paragraph [0029]; see Manhas, paragraphs [0025]-[0026], [0030], and [0034] and [0052]; see Li, paragraph [0059]; the system can utilize the keyword score/ranking which is based on the key phrase frequency where greater frequency can help illustrate the importance of one keyword over another keyword).

With regard to claim 6, Manhas in view of Li and Yan teach all the claim limitations of claim 3 as discussed above.
Manhas in view of Li and Yan do not appear to explicitly teach determining how often media related to key phrases of the set is accessed; wherein the selection of at least one key phrase from the set of key phrases for transformation into the link is based on a result of the determining.
Butterfield teaches determining how often media related to key phrases of the set is accessed (see paragraphs [0029] and [0041]; the system can utilize statistics to determine how popular a metadata tag or key phrase is accessed/viewed over a time period).
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the dynamic keyword identifying and linking system of Manhas in view of Li and Yan by employing access pattern statistics to determine popularity of terms during a particular time period as taught by Butterfield in order to allow the keyword ranking/scoring scheme to reflect current popularity trends thereby allowing the system to identify hot or trending key phrases that could be more beneficial to select as a keyword for dynamic linking.
Manhas in view of Li and Yan in further view of Butterfield teach wherein the selection of at least one key phrase from the set of key phrases for transformation into the link is based on a result of the determining (see Butterfield, paragraphs [0029] and [0041]; see Manhas, paragraphs [0025]-[0026], [0030], and [0034] and [0052]; see Li, paragraph [0059]; the system can utilize the keyword score/ranking which is based on 

With regard to claim 10, Manhas in view of Li and Yan teach all the claim limitations of claim 3 as discussed above.
Manhas in view of Li and Yan do not appear to explicitly teach wherein the selection of the at least one key phrase from the set of key phrases for transformation into the link is based at least in part on view counts of social media content items associated with the at least one key phrase, the social media content items being accessible to users of a social media service.
Butterfield teaches based at least in part on view counts of social media content items associated with the at least one key phrase (see paragraphs [0029] and [0041]; the system can utilize statistics to determine how popular a metadata tag or key phrase is accessed/viewed over a time period).
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the dynamic keyword identifying and linking system of Manhas in view of Li and Yan by employing access pattern statistics to determine popularity of terms during a particular time period as taught by Butterfield in order to allow the keyword ranking/scoring scheme to reflect current popularity trends thereby allowing the system to identify hot or trending key phrases that could be more beneficial to select as a keyword for dynamic linking.
Manhas in view of Li and Yan in further view of Butterfield teach wherein the selection of the at least one key phrase from the set of key phrases for transformation 

With regard to claims 13, 14, and 18, these claims are substantially similar to claims 5, 6, and 10 and are rejected for similar reasons as discussed above.

With regard to claims 21 and 22, these claims are substantially similar to claims 5 and 6 and are rejected for similar reasons as discussed above.

Double Patenting
The applicant amended the claims to incorporate new limitations that do not appear to be recited in any of the other claims of the previously mentioned patents.  Therefore, the respective Double Patenting rejections have been withdrawn.

Response to Arguments
Applicant’s arguments (see the first paragraph on page 10 through the last paragraph on page 11) with respect to the rejection(s) of claim(s) under Manhas in view of Li have been fully considered and are persuasive.  Therefore, the rejection has been 

Applicant’s arguments (see the bottom half of page 11) with respect to the Double Patenting rejections have been fully considered and are persuasive.  The Double Patenting rejections of the claims have been withdrawn.   The applicant amended the claims to incorporate new limitations that do not appear to be recited in any of the other claims of the previously mentioned patents.  Therefore, the respective Double Patenting rejections have been withdrawn.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Juda et al [US 2011/0161161 A1] teaches at paragraph [0101] that statistics related an ad campaign can be monitored and based on performance threshold various actions can occur including stopping the campaign, i.e. setting an end time; and Ives [US 2007/0067267 A1] which teaches at paragraphs [0199] through [0248] ad campaign management including receiving statistics of keywords utilized for that campaign with ability to delete and pause the campaign.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC S SOMERS whose telephone number is (571)270-3567.  The examiner can normally be reached on M-F 11-8 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 5712701006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
/MARC S SOMERS/Primary Examiner, Art Unit 2159                                                                                                                                                                                                        3/19/2021